             Case 4:18-cv-00811-SWW Document 1 Filed 10/30/18 Page 1 of 5
                                                                                         FILED
                                                                                       U.S. DISTRICl CUUH 1
                                                                                   EASTERN DISTRICl ARKANSAS


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS                                                , CLERK
                                 LITTLE ROCK DIVISION
                                                                                                         DEPCL..,.X


 DAYID MACDONALD                                      Case No.:   LtJicvi\\-~W'-..J
         Plaintiff,

 V.
                                                     '1HIWelse a_ss;aned to District Judge L...J f\d'r) ·r-
                                                     and to ,.ag~te Judge                 V ct Q-;£' ~
 USAA SAVINGS BANK,                                   Magistrate:

         Defendant.



                             COMPLAINT WITH JURY DEMAND

TO THE HONORABLE COURT:

         Plaintiff, DAYID MACDONALD ("Plaintiff'), by and through undersigned counsel,

hereby sues Defendant, USAA SAVINGS BANK ("Defendant"), alleging as follows:

                                         INTRODUCTION

      1. Plaintiff brings this action on behalf of himself individually seeking damages and any other

available legal or equitable remedies resulting from the illegal actions of Defendant, in negligently,

knowingly, and/or willfully contacting Plaintiff on Plaintiff's cellular telephone in violation of the

Telephone Consumer Protection Act ("TCPA"), 47 U.S.C. §227 et seq.

                                    JURISDICTION AND VENUE

      2. Since Defendant conducts business in the state of Arkansas, this Honorable Court has

personal jurisdiction over Defendant.

      3. Subject-matter jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47 U.S.C. §

227(b)(3). See Mims v. Arrow Financial Services, LLC, 565 U.S. 368 (2012), holding that federal

and state courts have concurrent jurisdiction over private suits arising under the TCPA.
            Case 4:18-cv-00811-SWW Document 1 Filed 10/30/18 Page 2 of 5



    4. Venue is proper in the United States District Court for the Eastern District of Arkansas

pursuant to 28 U.S.C §1391(b)(2) because Plaintiff resides within this District and a substantial

part of the events or omissions giving rise to the herein claims occurred within this District.

                                              PARTIES

    5. Plaintiff is a natural person residing in Pulaski County, in the city of Little Rock, Arkansas

and is otherwise sui juris.

   6. Defendant is a Nevada corporation doing business in the state of Arkansas, with its

principal place of business in Las Vegas, Nevada.

    7. At all times relevant to this Complaint, Defendant has acted through its agents, employees,

officers, members, directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

representatives and insurers.

                                    FACTUAL ALLEGATIONS

    8. Defendant is a "person" as defined by 47 U.S.C. §153 (10).

   9. Defendant placed collection calls to Plaintiff seeking and attempting to collect on alleged

debts incurred through purchases made on credit issued by Defendant.

    10. Defendant placed collection calls to Plaintiffs cellular telephone at phone number (501)

951-08XX.

    11. Defendant placed collection calls to Plaintiff from various telephone numbers including,

but not limited to, (800) 531-0378 and (800) 531-8722.

    12. Upon information and belief and based on Defendant's pnor business practices,

Defendant's calls were placed with an automatic telephone dialing system.

    13. Defendant used an "automatic telephone dialing system", as defined by 47 U.S.C. §

227(a)(l), to place telephone calls to Plaintiff seeking to collect a consumer debt allegedly owed

by Plaintiff, DAVID MACDONALD.



                                                -2-
             Case 4:18-cv-00811-SWW Document 1 Filed 10/30/18 Page 3 of 5



      14. Defendant's automated calls to Plaintiff were not for emergency purposes as defined by 47

U.S.C. § 227(b)(l)(A).

      15. Defendant's calls were placed to a telephone number assigned to a cellular telephone

service for which Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C. §227(b)(l).

      16. Defendant never received Plaintiff's "prior express consent" to receive calls using an

automatic telephone dialing system or an artificial or prerecorded voice on his cellular telephone

pursuant to 47 U.S.C. § 227(b)(l)(A).

      17. On or about March 9, 2018, Plaintiff spoke with a representative for Defendant's company,

named "Deleon," and requested that Defendant cease calling Plaintiff's cellular telephone.

      18. During the conversation, Plaintiff gave Defendant his telephone number and phone

password, in order to assist Defendant in identifying him and accessing Plaintiff's account before

asking Defendant to stop calling his cellular telephone.

      19. Plaintiff revoked any consent, explicit, implied, or otherwise, to call his cellular telephone

and/or to receive Defendant's calls using an automatic telephone dialing system in his conversation

with Defendant's representative on March 9, 2018.

      20. Despite Plaintiff's request to cease, Defendant continued to place collection calls to

Plaintiff after March 9, 2018.

      21. Despite Plaintiff's request that Defendant cease placing automated collection calls to

Plaintiff via the use of an automatic telephone dialing system, Defendant continued to place at

least one hundred and thirty-eight (138) telephone calls via the use of an automatic telephone

dialing system to Plaintiff's cellular telephone.

Ill

Ill

Ill



                                                    -3-
           Case 4:18-cv-00811-SWW Document 1 Filed 10/30/18 Page 4 of 5



                       FIRST CAUSE OF ACTION
     NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION
                      ACT - 47 U.S.C. § 227(b)(3)(B)

   22. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

forth above at Paragraphs 1-21.

   23. The foregoing acts and omissions of Defendant constitute numerous and multiple negligent

violations of the TCP A, including but not limited to each and every one of the above cited

provisions of 47 U.S.C. § 227 et seq.

   24. As a result of Defendant's negligent violations of 47 U.S.C. §227 et seq., Plaintiff is

entitled to an award of $500.00 in statutory damages, for each and every violation, pursuant to 47

U.S.C. § 227(b)(3)(B).

   25. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the future.

   WHEREFORE, Plaintiff, DAVID MACDONALD respectfully requests judgment be entered

against Defendant, USAA SAVINGS BANK, as follows:

   a. Awarding Plaintiff statutory damages of five hundred dollars ($500.00) multiplied by the

       number of negligent violations of the TCPA alleged herein, to wit: one hundred and thirty-

       eight (138) for a total of sixty-nine thousand dollars ($69,000.00);

   b. Awarding Plaintiff actual damages and compensatory damages according to proof at time

       of trial; and

   c. Granting Plaintiff such other and further relief as may be just and proper.

                        SECOND CAUSE OF ACTION
           KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
                      CONSUMER PROTECTION ACT
                           47 U.S.C. § 227(b)(3)(C)
   26. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

forth above at Paragraphs 1-21.




                                                 -4-
           Case 4:18-cv-00811-SWW Document 1 Filed 10/30/18 Page 5 of 5



   27. The above listed acts and omissions of Defendant constitute numerous and multiple

knowing and/or willful violations of the TCPA, including but not limited to each and every one of

the above cited provisions of 47 U.S.C. § 227 et seq.

   28. As a result of Defendant's knowing and/or willful violations of 47 U.S.C. §227 et seq.,

Plaintiff is entitled an award ofup to one thousand five hundred dollars ($1,500.00) in statutory

damages for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

227(b)(3)(C).

   29. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the future.

   WHEREFORE, Plaintiff, DAVID MACDONALD respectfully requests judgment be entered

against Defendant, USAA SAVINGS BANK, as follows:

       a. Awarding Plaintiff statutory damages of one thousand five hundred dollars ($1,500.00)

          multiplied by the number of knowing and/or willful violations of TCPA alleged herein,

          to wit: one hundred and thirty-eight (138) for a total of two hundred and seven thousand

          dollars ($207,000.00);

       b. Awarding Plaintiff actual damages and compensatory damages according to proof at

          time of trial; and

       c. Granting Plaintiff such other and further relief as may be just and proper.

                                      JURY TRIAL DEMAND

   30. Plaintiff demands a jury trial on all issues so triable.

   Dated: October 23, 2018                     RESPECTFULLY SUBMITTED,

                                          By·   Or-   ~i---

                                            . Alyson    6;,W
                                              4740 Green River Rd., Suite 310
                                              Corona, CA 92880
                                              P: (866) 329-9217 F: (657) 246-1311
                                              alysond@,jlohman.com




                                                 -5-
